PER CURIAM.
AFFIRMED. In this dispute over coverage under a homeowner’s insurance policy, the trial court entered summary judgment in favor of the appellee-insurer and against the appellant-insured on three (3) different grounds. We affirm because we find no error in the trial court’s conclusion that the incident in question was excluded under a business pursuits exclusion in the policy. We believe the trial court was correct in concluding that there was no dispute that the incident in question arose out of a business pursuit of the insured. Cf. State Farm Casualty Co. v. Friend, 478 So.2d 1198 (Fla. 4th DCA 1985), rev. denied, 488 So.2d 831 (Fla.1986).
ANSTEAD, GLICKSTEIN and WARNER, JJ., concur.